Exhibit 10.2

LSC COMMUNICATIONS, INC.

LTIP TIME-VESTED AWARD AGREEMENT (2016 PIP)

This LTIP Time-Vested Award Agreement (this “Agreement”) is entered into as of
XXXXXX, 20XX (the “Grant Date”) by LSC Communications, Inc., a Delaware
corporation (the “Company”) and XXXXXX (“Grantee”).

1.    Grant of Award. This Award is in recognition of your hard work and
dedication to the Company and is granted as an incentive for Grantee to remain
an employee of the Company and share in the future success of the Company. The
Company hereby grants to Grantee a Long-Term Incentive Cash Award in the amount
of $XXXXXX (the “Award”), subject to and on the terms and conditions set forth
herein. This Award is made pursuant to the provisions of the Company’s Amended
and Restated 2016 Performance Incentive Plan, as amended (the “2016 PIP”).
Capitalized terms not defined herein shall have the meanings ascribed to them in
the 2016 PIP, unless specified otherwise. Grantee shall indicate acceptance of
this Agreement and the Award by signing and returning a copy of this Agreement.

2.    Vesting; Payment of Award.

(a)    Subject to Sections 3 and 4 below, the Award shall vest 100% on XXXXXX
(the “Vesting Date”).

(b)    The Award shall initially be 100% unvested and subject to forfeiture. The
Company shall pay Grantee the vested Award in cash, less applicable
withholdings, as soon as practicable (but no more than 30 days) following the
Vesting Date.

3.    Treatment Upon Separation from Service.

(a)    If Grantee has a separation from service (within the meaning of Treasury
Regulation § 1.409A-1(h), hereinafter a “Separation from Service”) by reason of
death or Disability (as defined in the applicable Company long-term disability
policy as in effect at the time of Grantee’s disability) prior to the Vesting
Date, the Award shall become fully vested as of the date of such Separation from
Service.

(b)    If Grantee has a Separation from Service other than as specified in
Section 3(a) above or Section 4 below prior to the Vesting Date, the Award shall
be immediately forfeited as of the date of such Separation from Service.

4.    Treatment upon Change in Control. If Grantee’s employment is terminated by
the Company without Cause (as defined in Section 4(a)), or Grantee resigns his
or her employment for Good Reason (as defined in Section 4(b)), in either case,
on or after a Change in Control, a prorated portion of the Award that would have
vested on the Vesting Date shall vest. Such prorated portion shall equal the
amount that would otherwise have vested on the Vesting Date multiplied by a
fraction, the numerator of which is the number of days elapsed since the Grant
Date through the date of termination or resignation, as applicable, and the
denominator of which is 365. All portions of the Award that do not vest in
accordance with this Section 4 shall terminate and be forfeited without
consideration, effective on the Vesting Date.



--------------------------------------------------------------------------------

(a)    “Cause” means that the Company may terminate the Grantee’s employment if,
in the reasonable determination of the Company, (i) the Grantee engages in
conduct that materially violates the policies of the Company, (ii) the Grantee
fails to perform the essential functions of his or her job (except for a failure
resulting from a bona fide illness or incapacity) or fails to carry out the
Company’s reasonable directions issued by the Grantee’s supervisor, with respect
to the Grantee’s material duties, (iii) the Grantee engages in embezzlement or
misappropriation of corporate funds or other acts of fraud, dishonesty or
self-dealing, or commits a felony or any significant violation or any material
statutory or common law duty of loyalty to the Company, or (iv) the Grantee
breaches a material provision of the Company’s Separation Pay Plan.
Notwithstanding the foregoing, to the extent a Grantee is party to an employment
agreement, Participation Agreement, or other agreement with the Company that
contains a definition of “Cause” or a term of similar effect, the definition set
forth in such employment agreement, Participation Agreement or other agreement,
and not the definition set forth in the Separation Pay Plan, shall control.

(b)    “Good Reason” means that a Grantee will be considered to have Good Reason
to resign his or her employment if (i) such Grantee is a party to an employment
agreement, Participation Agreement or other pre-existing agreement with the
Company that contains provisions for such Grantee to be entitled to severance
payments or benefits based on a termination for “Good Reason” or a term of
similar effect, and (ii) such Grantee fulfills the requirements set forth in the
that employment agreement, Participation Agreement, or other agreement to, in
fact, terminate for Good Reason (or a term of similar effect).

5.    Withholding Taxes. Any amounts payable or otherwise provided under this
letter are subject to withholding for applicable federal, state and local taxes
or otherwise as required by law.

6.    Non-Solicitation. Grantee and the Company recognize that, due to the
nature of Grantee’s employment and relationship with the Company, Grantee will
have access to and develop confidential business information, proprietary
information, and trade secrets relating to the business and operations of the
Company and its affiliates. Grantee acknowledges that such information is
valuable to the business of the Company and its affiliates, and that disclosure
to, or use for the benefit of, any person or entity other than the Company or
its affiliates, would cause substantial damage to the Company. Grantee further
acknowledges that his or her duties for the Company include the opportunity to
develop and maintain relationships with the Company’s customers, employees,
representatives and agents on behalf of the Company and that access to and
development of those close relationships with the Company’s customers render
Grantee’s services special, unique and extraordinary. As a result of Grantee’s
position and customer contacts, Grantee recognizes that he or she will gain
valuable information about (i) the Company’s relationship with its customers,
their buying habits, special needs, and purchasing policies, (ii) the Company’s
pricing policies, purchasing policies, profit structures, and margin needs,
(iii) the skills, capabilities and other employment-related information relating
to Company employees, and (iv) other matters of which Grantee would not
otherwise know and that is not otherwise readily available. Grantee recognize
that the good will and relationships described herein are assets and extremely
valuable to the Company, and that loss of or damage to those relationships would
destroy or diminish the value of the Company. In consideration for the grant of
this Award, Grantee agrees as follows:

 

2



--------------------------------------------------------------------------------

(a)    Non-solicitation of Customers. Grantee shall not, while employed by the
Company and for a period of one year from the date of his or her Separation from
Service for any reason, including Separation from Service initiated by the
Company with or without Cause, directly or indirectly, either on Grantee’s own
behalf or on behalf of any other person, firm or entity, solicit or provide
services that are the same as or similar to the services the Company provided or
offered while Grantee was employed by the Company to any customer or prospective
customer of the Company (i) with whom Grantee had direct contact during the last
two years of Grantee’s employment with the Company or about whom Grantee learned
confidential information as a result of his or her employment with the Company,
or (ii) with whom any person over whom Grantee had supervisory authority at any
time had direct contact during the last two years of Grantee’s employment with
the Company or about whom such person learned confidential information as a
result of his or her employment with the Company.

(b)    Non-solicitation of Employees. Grantee shall not, while employed by the
Company and for a period of two years following his or her Separation from
Service for any reason, including his or her Separation from Service initiated
by the Company with or without Cause, either directly or indirectly solicit,
induce or encourage any individual who was a Company employee at the time of, or
within six months prior to, Grantee’s Separation from Service, to terminate
their employment with the Company or accept employment with any entity,
including but not limited to a competitor, supplier or customer of the Company,
nor shall Grantee cooperate with any others in doing or attempting to do so. As
used herein, the term “solicit, induce or encourage” includes, but is not
limited to, (i) initiating communications with a Company employee relating to
possible employment, (ii) offering bonuses or other compensation to encourage a
Company employee to terminate his or her employment with the Company and accept
employment with any entity, including but not limited to a competitor, supplier
or customer of the Company, or (iii) referring Company employees to personnel or
agents employed by any entity, including but not limited to competitors,
suppliers or customers of the Company.

7.    Miscellaneous.

(a)    Nothing in this Agreement shall confer upon Grantee any right to continue
in the employ of the Company or any other company that is controlled, directly
or indirectly, by the Company or to interfere in any way with the right of the
Company to terminate Grantee’s employment at any time.

(b)    This Agreement shall be governed in accordance with the laws of the state
of Delaware.

(c)    This Agreement shall be binding upon and inure to the benefit of any
successor or successors to the Company.

 

3



--------------------------------------------------------------------------------

(d)    Neither this Agreement nor the Award nor any rights hereunder or
thereunder may be transferred or assigned by Grantee other than by will or the
laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or other procedures approved by the Company.
Any other transfer or attempted assignment, pledge or hypothecation, whether or
not by operation of law, shall be void.

(e)    The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Agreement or the
Award. This Agreement and the Award are subject to the provisions of the 2016
PIP and shall be interpreted in accordance therewith.

(f)    For the avoidance of doubt, Grantee agrees and acknowledges that the
Award and any amounts that may be delivered to Grantee upon vesting pursuant to
this Agreement are subject to the Company’s policies in place as of the date of
this Agreement.

(g)    Any obligation of the Company under this Agreement to make any payment at
any future date merely constitutes the unfunded and unsecured promise of the
Company to make such payment; any payment shall be from the Company’s general
assets in accordance with this Agreement and subject to the Company’s compliance
with all applicable laws, and no Grantee shall have any interest in, or lien or
prior claim upon, any property of the Company or any subsidiary by reason of
that obligation.

(h)    If there is any conflict between the terms and conditions of this
Agreement (including, for the avoidance of doubt, treatment upon termination of
employment) and the terms and conditions of Grantee’s employment agreement,
Participation Agreement under the Company’s Separation Pay Plan, employment
letter or other similar agreement with the Company, the terms and conditions of
such other agreement shall control.

(i)    This Agreement and the Award payable hereunder are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations promulgated thereunder, as a “short-term deferral.” This
Agreement shall be administered and interpreted to the extent possible in a
manner consistent with the intent expressed in this paragraph. If any
compensation or benefits provided by this Agreement may result in the
application of Section 409A of the Code, the Company shall modify this Agreement
as necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A of the Code or
in order to comply with the provisions of Section 409A of the Code. By signing
this Agreement, Grantee acknowledges that if any amount paid or payable to
Grantee becomes subject to Section 409A of the Code, Grantee is solely
responsible for the payment of any taxes and interest due as a result.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer.

 

LSC Communications, Inc. By:   Name:   Suzanne S. Bettman Title:   Chief
Administrative Officer

All of the terms of this Agreement are accepted as of this         day of
            , 20XX.

 

 

Grantee:

 

5